Citation Nr: 0828862	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  02-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with disc space narrowing, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased, compensable disability 
rating for generalized benign lymphadenopathy.

4.  Entitlement to an increased, compensable disability 
rating for costochondritis of the anterior chest wall.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in April 2005, 
October 2006, and September 2007, wherein the veteran's 
claims were remanded for additional due process 
considerations and development of the record.  The case has 
been returned to the Board for appellate consideration.

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the lumbosacral 
strain, with disc disease, has been manifested by subjective 
complaints of pain, productive of no more than moderate 
limitation of motion, with forward flexion of the lumbar 
spine greater than 30 degrees, and no demonstration by 
competent clinical evidence of associated neurologic 
impairment.

2.  Throughout the rating period on appeal, the veteran's 
dysthymic disorder is manifested by depression, impaired 
motivation and mood, and mild sleep impairment, productive of 
occupational and social impairment of no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

3.  Throughout the rating period on appeal, the veteran's 
generalized benign lymphadenopathy is manifested by no more 
than mild symptoms.  

4.  Throughout the rating period on appeal, the veteran's 
costochondritis of the anterior chest wall is productive of 
occasional pain and tender points, but does not require pain 
medication for control of symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain with disc space narrowing, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect 
prior to September 23, 2002); Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003), 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003).

2.  The criteria for an evaluation of 30 percent for 
dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9433 (2007).

3.  The criteria are not met for a compensable disability 
rating for generalized benign lymphadenopathy.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7310 (2007).

4.  The criteria for a compensable disability rating for 
costochondritis of the anterior chest wall are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5025 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
October 2006 from the agency of original jurisdiction (AOJ) 
to the appellant.  This letter informed the appellant of what 
evidence was required to substantiate his claims for 
increased disability ratings.  This letter also informed him 
of his and VA's respective duties for obtaining evidence.

In addition, the October 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice 
letter did not make specific reference to the relevant 
diagnostic codes and other applicable information for the 
veteran's increased rating claims.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a service 
organization in this case.  Further, the SOCs in February 
2002 and May 2002, as well as the multiple SSOCs, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (38 
C.F.R. § 4.71a, Diagnostic Codes 5025, 5235-5243, and 5285-
5293; 38 C.F.R. § 4.114, Diagnostic Code 7310; 38 C.F.R. 
§ 4.130, Diagnostic Code 9433) for rating the relevant 
disabilities, and included a description of the rating 
formulas for all possible schedular ratings under the 
diagnostic code.  The appellant was, thus, informed of what 
was needed not only to achieve the next-higher schedular 
ratings, but also to obtain all schedular ratings above the 
current evaluation assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish his claims in statements by him and his 
representative.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in May 2001 was decided prior to the issuance of an initial, 
appropriate VCAA notice.  And, the notice requirements 
required by Dingess/Hartman were also provided to the 
appellant after the initial adjudication.  As such, the 
timing of the relevant VCAA notices is presumed to be 
prejudicial.  

Nevertheless, the veteran's claims were all readjudicated 
after the issuance of the untimely VCAA notice.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims, including a transcript of the veteran's testimony at 
a hearing before a Veterans Law Judge (VLJ) of the Board.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in October 2004.  As 
such, the rating period for consideration on appeal is from 
October 2003.  38 C.F.R. § 3.400 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

Lumbosacral Strain with Disc Space Narrowing

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  At the time of the veteran's claim 
for an increased disability evaluation, in July 2000, he was 
rated in accordance with Diagnostic Code 5295.  The first 
amendment to the rating criteria for spinal disabilities 
affected Diagnostic Code 5293 and went into effect on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 41,454 
(Aug. 27, 2003).  The Board will now analyze the veteran's 
claim with respect to the pertinent laws for all of the above 
periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  



Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating where there 
is lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  The record contains a March 2001 VA examination 
report and VA medical records indicating that the veteran 
complained of low back pain, with occasional difficulty 
walking and an inability to lift or bend properly.  There was 
evidence of kyphosis, but no scoliosis or tenderness.  In 
addition, there was no evidence of spasm or muscle atrophy, 
although there was evidence of loss of lordosis.  Range of 
motion was from 0 to 20 degrees extension and 0 to 65 degrees 
flexion, with lateral flexion and rotation to 20 degrees, all 
limited by pain.  Neurological evaluation was normal and x-
rays showed scattered degenerative disc disease.  On review 
of VA clinical reports of record dated prior to September 26, 
2003, there is no showing of muscle spasm on forward bending 
or loss of lateral spine motion.  There was also no 
identification of listing of the spine or marked limitation 
of motion.  While MRI in March 2002 showed degenerative disc 
disease and desiccation with disc bulging and no herniation, 
physical examination in June 2002 only showed straight leg 
raising to 70 degrees with tenderness on the lower spine.  

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation is for application 
where the evidence demonstrates moderate limitation of 
motion.  A 40 percent rating is for application where there 
is severe limitation of lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292.  As noted 
above, prior to September 26, 2003, the record reflects that 
the veteran had forward flexion to 65 degrees on VA 
examination in March 2001.  Although the March 2001 VA 
examiner reported that the veteran was limited by pain, there 
was no evidence of additional functional impairment.  As 
such, the Board finds that the 20 percent disability 
evaluation effectively contemplates the veteran's overall 
disability picture under Diagnostic Code 5292, based on 
limitation of motion of the lumbar spine, prior to September 
26, 2003, and that a higher, 40 percent disability evaluation 
under Diagnostic Code 5292 is not warranted.

Diagnostic Code 5293 - prior to September 23, 2002

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
lumbosacral strain.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the complaints of lumbosacral pain noted in the 
treatment records discussed above, for which he takes pain 
medication.  However, with consideration of the ranges of 
motion demonstrated on VA examination in March 2001 and June 
2002, normal reflexes, and loss of only partial touch 
sensation on the soles, the Board finds that the evidence 
does not indicate severe impairment with recurring attacks 
and intermittent relief to warrant the next-higher 40 percent 
rating under Diagnostic Code 5293.  

Diagnostic Code 5293 - From September 23, 2002 to September 
26, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbosacral strain.  As 
discussed above, a relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  The Board again notes that 
the veteran's VA treatment records did not provide specific 
information as to range of motion in degrees, but the March 
2001 VA examination report stated that the veteran had 
flexion from 0 to 65 degrees, extension from 0 to 20 degrees, 
lateral flexion from 0 to 20 degrees bilaterally, and 
rotation from 0 to 20 degrees bilaterally, with pain.  The VA 
examination report indicates that upon evaluation, muscle 
strength was full and the neurological examination was 
normal.  

Based on the above, there is no clinical evidence of record 
demonstrating that the veteran's limitation of motion of the 
lumbar spine can be characterized as severe. For the 
foregoing reasons, then, the objective evidence warrants a 
finding of no more than moderate limitation of motion, in 
accordance with a 20 percent disability rating under 
Diagnostic Code 5292.  Moreover, in view of the clinical 
findings noted in his VA treatment records, the criteria for 
a 40 percent rating under Diagnostic Code 5295 have not been 
met.  The consideration of pain is appropriate and conforms 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 20 percent 
rating for orthopedic manifestations of the veteran's back 
disability remains for application.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbosacral strain.  In the present case, there has 
been no demonstration of neurologic manifestations related to 
the lower extremities prior to September 26, 2003.  Thus, the 
veteran is not entitled to a separate 10 percent rating under 
Diagnostic Codes 8520, 8521, 8524, 8525 or 8526 for 
neurologic manifestations of the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbosacral strain.  As discussed above, there is a basis for 
a disability evaluation of 20 percent, but no higher, and 
there is no basis for a separate evaluation for neurological 
deficits.

The Board has considered other alternative diagnostic codes 
for the period prior to September 26, 2003, but as the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 20 percent for the veteran's lumbosacral 
strain, prior to September 26, 2003.  

From September 26, 2003 

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2007)).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed previously.  For 
the period from September 26, 2003, the preponderance of the 
competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome because the veteran has not experienced any 
incapacitating episodes.  Indeed, the record does not 
demonstrate any incapacitating episodes requiring bed rest by 
a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for the next-higher 40 percent 
evaluation.  On VA examination in October 2007, range of 
motion of the lumbosacral spine was forward flexion to 65 
degrees, 20 degrees of extension, and 20 degrees of lateral 
bending and rotation.  Thus, applying the facts to the 
criteria set forth above, the veteran remains entitled to no 
more than a 20 percent evaluation for his service-connected 
low back disorder for the period from September 26, 2003 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The Board has reviewed the competent evidence and also finds 
no support for assignment of the next-higher 40 percent 
evaluation under the law in effect prior to September 26, 
2003 for the period from September 26, 2003.  The law most 
favorable to the veteran is for application when there has 
been a change in the law during the pendency of the appeal.  
(However, there can be no application of the revised law for 
the period prior to the effective date.)  While the veteran's 
VA treatment records do not indicate whether he had any 
limitation of motion, the veteran's recent October 2007 VA 
examination report states that the veteran had 65 degrees of 
forward flexion, 20 degrees of extension, and 20 degrees of 
lateral flexion and rotation.  Similarly, there was no 
evidence of spasm or atrophy, and straight leg raising was to 
60 degrees.  There was no finding of favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.  The Board does 
not find that this contemplates severe limitation of motion 
of the lumbar spine, even with consideration of pain, under 
Diagnostic Code 5292, as in effect prior to September 26, 
2003.  Moreover, for the period from September 26, 2003, 
there was no demonstration of the criteria to warrant a 40 
percent rating under Diagnostic Code 5293 or 5295.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
Moreover, the October 2007 VA examiner found that the 
veteran's complaints of pain and limitation of motion were 
unsupported by the objective lumbosacral pathology.

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the relevant time period 
which demonstrates that the veteran experiences any 
neurologic symptomatology.  As discussed previously, the 
medical evidence demonstrates that the veteran's neurologic 
evaluations are repeatedly negative, and do not allow for a 
finding of neurologic manifestations of the veteran's 
service-connected lumbosacral strain.  At his most recent VA 
examination, in October 2007, the veteran had intact 
sensation, full strength, negative Lasegue's test, and muscle 
tone was normal.   Thus, he is not entitled to a separate, 
compensable rating under Diagnostic Code 8520, 8521, 8524, 
8525, or 8526 for the neurologic manifestations of the 
disability at issue.

Furthermore, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the currently assigned 20 
percent evaluation, throughout the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Dysthymic Disorder

A mental disorder should be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment . . . ."  See 38 C.F.R. § 4.126(a) (2007).  The 
veteran's dysthymic disorder is currently assigned a 10 
percent disability rating.

Under 38 C.F.R. § 4.130, Diagnostic Code 9433, a 10 percent 
disability evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

A 70 percent disability evaluation is assigned under this 
Code for occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood due to symptoms such as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Ibid.

Upon reviewing the rating criteria in relation to the 
veteran's symptoms, the Board finds that his disability 
picture supports a 30 percent rating for his dysthymic 
disorder, but no higher.  

According to the objective medical evidence of record, he has 
experienced some occupational and social impairment with 
occasionally decreased work efficiency due to his mild 
difficulty with concentration, sleep impairment, and 
depression.  Furthermore, he has experienced anxiety, some 
passive suicidal ideation, and decreased motivation.  (See, 
i.e., March 2001 VA examination report, October 2007 VA 
examination report, VA medical records).  Moreover, the 
October 2007 VA examiner recorded a GAF score of 65, which is 
indicative of some mild symptoms, such as a depressed mood 
and mild insomnia, or some difficulty in social or 
occupational functioning, but generally with some meaningful 
interpersonal relationships. See the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. 
§ 4.130.  Therefore, a 30 percent rating is warranted under 
Code 9433.

The preponderance of the evidence is against a rating higher 
than 30 percent, however.  The veteran's speech and thought 
processes were normal, his judgment was intact, and his 
behavior was appropriate.  Additionally, the evidence does 
not show that he experiences panic attacks or memory 
impairment.  See 38 C.F.R. § 4.3.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis for both of the time periods at issue.  However, the 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him or 
anyone on his behalf that his PTSD, standing alone, has 
caused marked interference with his employment (beyond that 
contemplated by his 30 percent schedular rating) or that his 
dysthymic disorder necessitated frequent periods of 
hospitalization such that application of the regular 
schedular rating standards is rendered impracticable.  As 
such, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Generalized Benign Lymphadenopathy

The veteran's generalized benign lymphadenopathy is currently 
evaluated as noncompensable by analogy pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7310, for residuals of a stomach 
injury.  See 38 C.F.R. § 4.20 (2007) (when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology, are closely analogous).  Diagnostic Code 
7310, in turn, states that residuals of a stomach injury 
should be rated as peritoneal adhesions, under Diagnostic 
Code 7301.  Under Diagnostic Code 7301, a noncompensable 
rating is assigned for mild adhesions of the peritoneum.  A 
10 percent disability rating is assigned for moderate 
adhesions of the peritoneum with pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea), or abdominal distension.

The Board finds that the evidence of record does not warrant 
a ompensable disability evaluation.  In this regard, the 
Board notes that the objective clinical evidence of record 
does not show that, at anytime during the rating period on 
appeal, the disability at issue is manifested by symptoms 
comparable to moderate peritoneal adhesions, with pain 
aggravated by body movements, or occasional episodes of colic 
pain, nausea, constipation/diarrhea, or abdominal distension.  
In fact, the Board notes that the veteran has not had a 
recurrence of benign generalized or cervical lymphadenopathy, 
and that he denies a history suggestive of lymphoma or 
unresolved residuals of his lymphadenopathy.  He was 
asymptomatic at his VA examination and his treatment records 
do not show any recent symptoms.  In this regard, the Board 
notes that, upon examination in March 2001 and October 2007,  
there was no evidence of cervical, supraclavicular, axillary, 
or inguinal adenopathy.  Accordingly, the Board finds that a 
compensable evaluation is not warranted under the provisions 
of Diagnostic Code 7310.

The Board has also considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
objective showing by the veteran that his generalized benign 
lymphadenopathy has caused marked interference with his 
employment or has necessitated frequent periods of 
hospitalization.  As such, the Board finds that this case 
does not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher, compensable 
rating for his generalized benign lymphadenopathy, on either 
a schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Costochondritis of the Anterior Chest Wall

The veteran's costochondritis of the anterior chest wall is 
currently evaluated as noncompensable by analogy pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5025, for fibromyalgia.  
See 38 C.F.R. § 4.20 (2007) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).  

Under Diagnostic Code 5025, a 10 percent disability 
evaluation is assigned for widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, which require continuous medication for control.  A 
20 percent disability rating is assigned for episodes of such 
symptoms, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2007).

The Board finds that the evidence of record does not warrant 
a compensable disability evaluation.  In this regard, the 
Board notes that the objective clinical evidence of record 
does not show that the veteran has widespread pain 
musculoskeletal pain and tender points as a result of his 
costochondritis of the anterior chest wall, which requires 
continuous medication.  The Board acknowledges that the 
veteran reported at his March 2001 VA examination that he 
experiences one episode of chest wall pain per year, but that 
he does not require medication.  The Board also acknowledges 
that the veteran reported at his October 2007 VA examination 
that he experiences such pain more frequently, approximately 
3 times per month, lasting 2 to 3 days per episode, but that 
he again stated that he does not take any specific medication 
for his symptoms.  The veteran reported that his Vicodin, 
taken for another disability, also helps him for his chest 
wall pain.  Upon evaluation, there was no evidence of obvious 
deformities over the anterior chest, and his sternum appeared 
normal.  There was also no swelling, redness, or warmness of 
the costochondral junctions, nor was there any localized 
tenderness or pain upon movement.  Accordingly, the Board 
finds that a compensable evaluation is not warranted under 
the provisions of Diagnostic Code 5025.

The Board also notes that the veteran is currently service-
connected for a dysthymic disorder and associated 
symptomatology.  Consequently, he cannot in turn receive 
additional compensation for the same manifestations under a 
different diagnosis.  See 38 C.F.R. § 4.14, VA's anti-
pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

In concluding the veteran is not entitled to a higher  rating 
for his costochondritis of the anterior chest wall, the Board 
has considered as well whether he has additional functional 
loss due to pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. § 4.40.  
Nonetheless, there is no indication in the record that his 
functional ability is decreased, even when his symptoms are 
problematic.  As a result, his current noncompensable rating 
adequately compensates him for the extent of his pain.  

The Board has also considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
objective showing by the veteran that his costochondritis of 
the anterior chest wall has caused marked interference with 
his employment or has necessitated frequent periods of 
hospitalization.  As such, the Board finds that this case 
does not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher, compensable 
rating for his costochondritis of the anterior chest wall, on 
either a schedular or extra-schedular basis, so the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain with disc space narrowing is denied.   

A 30 percent evaluation for dysthymic disorder is granted, 
subject to applicable law and regulations governing the award 
of monetary benefits.

Entitlement to a compensable disability rating for 
generalized benign lymphadenopathy is denied.

Entitlement to a compensable disability rating for 
costochondritis of the anterior chest wall is denied.


REMAND

In the decision above, the Board has granted an increased 30 
percent rating for dysthymic disorder.  The RO has not had 
the opportunity to adjudicate the issue of entitlement to a 
TDIU, to include on an extraschedular basis, with 
consideration of the increased rating awarded for the 
service-connected dysthymic disorder.  Such is warranted 
prior to appellate consideration by the Board.  

In view of the foregoing, the case is hereby remanded for the 
following action:

Adjudicate the issue of entitlement to a 
TDIU, to include on an extraschedular 
basis, with consideration of the 
increased rating awarded for the service-
connected dysthymic disorder.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case either favorable or unfavorable at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


